Citation Nr: 0737120	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-26 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed heart 
condition.  

2.  Entitlement to service connection for a claimed cervical 
spine condition.  

3.  Entitlement to service connection for claimed headaches.  

4.  Entitlement to service connection for a claimed sinus 
condition.  

5.  Entitlement to service connection for a claimed 
innocently acquired psychiatric condition.  

6.  Entitlement to service connection for a claimed low back 
condition.  

7.  Entitlement to service connection for hiatal hernia with 
reflux.

8.  Entitlement to service connection for a claimed stomach 
condition.  


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 30, 1972 to 
December 15, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the RO 
that denied connection for the claims set forth above.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In his August 2005 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing conducted before a Veteran's Law Judge at the local 
VA office.  The veteran was scheduled for a May 2007 hearing.  

In March 2007, the veteran declined a proposed 
videoconference hearing and stated that he preferred to wait 
for a future visit by a Veterans Law Judge.  

To date, the veteran has not been afforded the opportunity to 
appear at a hearing conducted before a traveling Veteran's 
Law Judge and the claims file does not reflect that he has 
withdrawn his request for such a hearing.  Accordingly, this 
case must be remanded to honor this request.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge from 
the Board at the local RO, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2006).  

Thereafter, when indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



